          Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 1 of 11



Roberta Steele, Regional Attorney
U.S. Equal Employment Opportunity Commission
450 Golden Gate Avenue
5 West, P.O Box 36025
San Francisco, CA 94102-3661

John F. Stanley, Supervisory Trial Attorney
Amos B. Blackman, Senior Trial Attorney
U.S. Equal Employment Opportunity Commission
909 First Avenue, Suite 400
Tel: (206) 220-6930
Fax: (206) 220-6911
Email: amos.blackman@eeoc.gov

ATTORNEYS FOR PLAINTIFF

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

U.S. EQUAL EMPLOYMENT                       )   CASE NO. CV 19-
OPPORTUNITY COMMISSION,                     )
                                            )
                         Plaintiff,         )
        vs.                                 )     COMPLAINT
                                            )   AND JURY DEMAND
NORVAL ELECTRIC                             )
COOPERATIVE, INC.,                          )
                                            )
                         Defendant.         )


                                   NATURE OF THE ACTION

        This is an action under Title VII of the Civil Rights Act of 1964, as amended

(“Title VII”), and Title I of the Civil Rights Act of 1991, Pub. L. 102-166, to

correct unlawful employment practices on the basis of sex (female) and in

EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                   Page 1 of 11
          Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 2 of 11



retaliation for opposition to practices reasonably believed to be unlawful under

Title VII, and to provide appropriate relief to Shalaine Lawson, who is adversely

affected by such practices. Plaintiff, the United States Equal Employment

Opportunity Commission (“EEOC”), alleges that Defendant, NorVal Electric

Cooperative, Inc. (“Defendant”), violated Title VII when Defendant: (1) subjected

Lawson to a hostile work environment through the sexually harassing conduct of

its General Manager, Craig Herbert (“Herbert”), and threatened her job and

prevented her from returning to work in retaliation for her opposition to Herbert’s

and Defendant’s conduct.

                                 JURISDICTION AND VENUE

1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343, and 1345. This action is authorized and instituted pursuant to Sections

706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3), and Section 102

of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the District of Montana, Great

Falls Division.

                                            PARTIES

3.      Plaintiff, the Equal Employment Opportunity Commission (the

“Commission”), is the agency of the United States of America charged with the

EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                   Page 2 of 11
          Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 3 of 11



administration, interpretation and enforcement of Title VII and is expressly

authorized to bring this action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C.

§ 2000e-5(f)(1) and (3).

4.      At all relevant times, Defendant, NorVal Electric Cooperative, Inc., has been

a domestic rural cooperative utility incorporated under the laws of the State of

Montana, employing fifteen (15) or more employees in each of twenty (20) or

more weeks in 2017, and doing business in Valley County, Montana.

5.      At all relevant times, Defendant has continuously been an employer engaged

in an industry affecting commerce as defined by Sections 701(b), (g) and (h) of

Title VII, 42 U.S.C. §§ 2000e(b), (g) and (h).

                             ADMINISTRATIVE PROCEDURES

6.      More than thirty (30) days prior to the institution of this lawsuit, Lawson

filed a charge of discrimination with the EEOC alleging that Defendant subjected

her to a hostile work environment on the basis of her sex (female) and retaliated

against her for objecting to the alleged sexual harassment.

7.      By letter dated August 22, 2019, the EEOC issued to Defendant a

Determination finding, inter alia, that Defendant discriminated against Lawson

when it subjected her to sexual harassment and retaliated against her for opposing

conduct made unlawful by Title VII, in violation of the ADA.



EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                     Page 3 of 11
          Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 4 of 11



8.      By letter dated August 26, 2019, the EEOC invited Defendant to join with

the EEOC in informal methods of conciliation to endeavor to eliminate the

discriminatory and retaliatory practices and provide appropriate relief.

9.      The EEOC engaged in communications with Defendant to provide

Defendant the opportunity to remedy the discriminatory and retaliatory practices

described in the Determination.

10.     The EEOC was unable to secure from Defendant a conciliation agreement

acceptable to the EEOC.

11.     By letter dated September 20, 2019, the EEOC issued to Defendant a Notice

of Failure of Conciliation, notifying Defendant of the EEOC’s determination that

efforts to conciliate Lawson’s charge had been unsuccessful and that further

conciliation efforts would be futile or non-productive.

12.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                                    STATEMENT OF CLAIMS

13.     Lawson, a Certified Public Account (“CPA”), began working for Defendant

as an accountant/office staff in December 2010 and was promoted to Office

Manager in January 2015, a role in which she had the duties of the Chief Financial

Officer and reported directly to Craig Herbert, Respondent’s General Manager.




EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                      Page 4 of 11
          Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 5 of 11



14.     Since at least May 2017, Defendant has engaged in unlawful employment

practices in violation of § 703(a) of Title VII, 42 U.S.C. § 2000e-2(a), by

subjecting Lawson to a hostile work environment based on her sex (female).

15.     Defendant’s practices complained of in paragraph 13 include but are not

limited to the following:

        a.      Herbert, who was and is Defendant’s General Manager and was also

        Lawson’s direct supervisor, subjected Lawson to unwelcome sexual

        comments, including telling Lawson, who had worn false eyelashes, that

        women who wore false eyelashes were looking to have an affair; asking

        Lawson whether she was having an affair with the executive of a business;

        asking Lawson whether her husband gave massages and telling her that he,

        Herbert, gave good massages and could help her relax; asking Lawson about

        her sex life; and saying to Lawson that she was “filling out her pants nicely.”

        b.      Herbert also subjected Lawson to unwelcome physical touching to

        which he did not subject other NorVal employees, including wrapping his

        arms around Lawson’s chest and lifting her off the ground, purportedly to

        “crack” or “pop” her back, and subjecting her to long hugs on multiple

        occasions.

        c.      On October 4, 2017, Herbert propositioned Lawson, while both were

        attending a conference for work. He suggested they meet in his room,

EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                     Page 5 of 11
             Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 6 of 11



        offered to give her a key to his room, and said they should go to his room

        separately.

16.     Since at least October 2017, Defendant has engaged in unlawful

employment practices in violation of § 704(a) of Title VII, 42 U.S.C. § 2000e-3(a),

retaliating against Lawson for opposing conduct she reasonably believed was

unlawful under Title VII.

17.     Lawson’s opposition included but was not limited to:

        a.       Refusing Herbert’s proposition on October 4, 2017;

        b.       Notifying Herbert that she had documented his proposition on

        October 6, 2017;

        c.       Asking to have a meeting with Herbert with a board member present;

        d.       Writing an email to Herbert on October 10, 2017, stating that she was

        “saddened that you refuse to allow me to report my concerns to the proper

        authority and now have chosen to retaliate and threaten termination,” and

        attaching a written statement complaining about Herbert’s conduct,

        including the October 4 proposition and the offer of a massage;

        e.       Attempting to report her complaints to Defendant’s attorney; and

        f.       Filing a sexual harassment and retaliation complaint with the Montana

        Department of Labor & Industry, Human Rights Bureau and the EEOC on or

        about November 20, 2017.

EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                     Page 6 of 11
             Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 7 of 11



18.     Defendant’s practices complained of in paragraph 16 include but are not

limited to the following:

        a.       Issuing Lawson a written reprimand on October 10, 2017, which was

        written by Herbert and warned Lawson that she had “no authority or right to

        engage board members or the board as a whole with any of [her]

        employment or authority issues,” that “[t]hose issues will be exclusively

        resolved by [Herbert],” and that she had “continued to challenge [Herbert’s]

        authority to manage NorVal. This is not acceptable and if it occurs again,

        you will be terminated immediately for cause”; and later that same day

        proposing a severance package to leave immediately;

        b.       Reassigning Lawson’s duties of taking board minutes;

        c.       Informing Lawson she was not be on Defendant’s property;

        d.       Initiating Lawson’s termination;

        e.       Inciting hostility toward Lawson among its employees; and

        f.       Suspending Lawson’s employment indefinitely.

19.     Defendant’s discriminatory and retaliatory practices caused Lawson

psychological injuries that necessitated that she request medical leave. The

psychological injuries continue to the present.

20.     Defendant and Herbert continue to express and demonstrate hostility toward

Lawson to the present.

EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                    Page 7 of 11
          Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 8 of 11



21.     Defendant’s and Herbert’s conduct have damaged Lawson’s reputation in

the Valley County community.

22.     The effect of the practices complained of in paragraphs 14 through 21 above

has been to deprive Lawson of equal employment opportunities and otherwise

adversely affect her status as an employee because of her sex and because she

engaged in activity protected by Title VII.

23.     The unlawful employment practices complained of in paragraphs 14 through

21 above were intentional.

24.     The unlawful employment practices complained of in paragraphs in

paragraphs 14 through 21 above were committed with malice or with reckless

indifference to Lawson’s federally protected rights.

                                       PRAYER FOR RELIEF

        Wherefore, the EEOC respectfully requests that this Court:

A.      Grant a permanent injunction enjoining Defendant, its officers, servants,

employees, attorneys, all persons in active concert or participation with it, and

successors, from engaging in any employment practice that discriminates based on

sex.

B.      Grant a permanent injunction enjoining Defendant, its officers, servants,

employees, attorneys, all persons in active concert or participation with it, and



EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                    Page 8 of 11
          Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 9 of 11



successors, from engaging in any employment practice that retaliates against

employees who oppose practices made unlawful by Title VII.

C.      Order Defendant to institute and carry out policies, practices, and programs

which provide equal employment opportunities for employees regardless of sex,

prevent sexual harassment, and protect employees who engage in protected

activity, and which eradicate the effects of its past and present unlawful

employment practices.

C.      Order Defendant to make Lawson whole by providing appropriate back pay

with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment

practices described in in paragraphs 14 through 24 above, including front pay in

lieu of reinstatement due to Defendant’s continuing hostility toward Lawson and

because Lawson has suffered psychological injuries as a result of the

discrimination and retaliation.

D.      Order Defendant to make Lawson whole by providing compensation for past

and future pecuniary losses resulting from the unlawful employment practices

described in paragraphs 14 through 24 above, in amounts to be determined at trial.

E.      Order Defendant to make Lawson whole by providing compensation for past

and future non-pecuniary losses resulting from the unlawful employment practices

described in paragraphs 14 through 24 above, including emotional pain, suffering,

EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                    Page 9 of 11
         Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 10 of 11



inconvenience, mental anguish, and other nonpecuniary losses, in amounts to be

determined at trial.

F.      Order Defendant to pay punitive damages for its malicious and reckless

conduct, as described in paragraphs 14 through 24 above, in amounts to be

determined at trial.

G.      Grant such further relief as the Court deems necessary and proper to the

public interest.

H.      Award the EEOC its costs of this action.

                                      JURY TRIAL DEMAND

        The EEOC requests a jury trial on all questions of fact raised by this

Complaint.




EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                   Page 10 of 11
         Case 4:19-cv-00071-BMM Document 1 Filed 10/16/19 Page 11 of 11



        DATED October 16, 2019.

                                 U.S. EQUAL EMPLOYMENT
                                 OPPORTUNITY COMMISSSION
                                 Attorneys for Plaintiff

        ROBERTA L. STEELE                           SHARON FAST GUSTAFSON
        Regional Attorney                           General Counsel

        JOHN F. STANLEY                             JAMES L. LEE
        Supervisory Trial Attorney                  Deputy General Counsel

        AMOS B. BLACKMAN                            GWENDOLYN Y. REAMS
        Senior Trial Attorney                       Associate General Counsel

        U.S. Equal Employment                       U.S. Equal Employment
        Opportunity Commission                      Opportunity Commission
        Seattle Field Office                        Office of the General Counsel
        909 1st Avenue, Suite 400                   131 “M” Street NE
        Seattle, Washington 98104                   Washington, D.C. 20507
        Telephone (206) 220-6930
        Fax: (206) 220-6911
        Email: amos.blackman@eeoc.gov

                         By:     /s/ Roberta L. Steele
                                 Roberta L. Steele
                                 Regional Attorney




EEOC v. NorVal Electric Cooperative, Inc.
Case No. CV 19-
Complaint and Jury Demand                                                       Page 11 of 11
